Detailed Action
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in reply to the Amendment filed on 04/19/2022. 
Claims 1-5, 7-8, 10-12, 15-19, and 21-23 are currently pending and have been examined.

Response to Amendment
	Applicant’s amendment, filed on 04/19/2022, has been entered. Claims 1-5, 11, and 17-18 have been amended. Claims 21-23 have been newly entered.

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/19/2022 has been entered.

Claim Objections
	Claim 5 is objected to for the following informality: The claim recites “wherein the with the plurality of graphical user interface elements comprises graphical user interface element” – it appears that Applicant intended the claim to recite “wherein the plurality of graphical user interface elements comprises a graphical user interface element”.
Appropriate correction is required.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejection – 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 10-11, 15-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rolff et al (US 20090228918 A1), hereinafter Rolff, in view of Liu et al (US 20150006286 A1), hereinafter Liu.
Regarding claim 11, Rolff teaches a method comprising: 
determining, by a processor of a computing device (Rolff: [0018]) of an electronic commerce system (Rolff: [0019]), at least one factor for associating a plurality of users with at least one of a plurality of communities of users, wherein the at least one factor is indicative of users that belong to one of the plurality of communities of users (Rolff: “the term ‘user community preference' (UCP) refers to a way of profiling a user's interests based on his behavior and usage of a web portal. …The user's activity on a portal is usually tracked by the web server hosting the portal and recorded in the form of a user profile. This profile details which portal nodes the user has visited and the frequency of the visits. By assigning categories to the portal nodes representative of their respective content type, and then associating this information with the user profile, a holistic view of the user's interests can be built based on his activities on the portal.” [0018]– “a UCP matching strategy may be used by the SimusersCF module 106 to find similar users. The UCP matching strategy first obtains a first user's UCPs and then clusters other users by matching their UCPs with the first user's UCPs. For example, if User1 is interested in science fiction, the SimusersCF module 106 would identify other users interested in Science fiction” [0032] – “Similar users can be identified by comparing their UCPs and selecting the users having high degrees of overlaps between their UCPs. For example, if a user's UCP indicates that he is interested in web pages relating to sports and Science fiction and other users who are interested in sports and science fiction pages” [0019] – The cluster or grouping of similar users is understood to be a community of users, with the identified UCP being the factor therefor.);
receiving, by the processor from a user electronic device, a request for a graphical user interface (Rolff: “upon receiving a user request to the search system through the ISearch interface module (Step 301), the recommendation architecture invokes the RecommenderFactory to recommend search results to the user” [0053]); 
determining, by the processor, for a user associated with the user electronic device, a first community of users to which the user belongs of the plurality of communities of users (Rolff: “Similar users can be identified by comparing their UCPs and selecting the users having high degrees of overlaps between their UCPs. For example, if a user's UCP indicates that he is interested in web pages relating to sports and Science fiction and other users who are interested in sports and science fiction pages” [0019] – “a UCP matching strategy may be used by the SimusersCF module 106 to find similar users. The UCP matching strategy first obtains a first user's UCPs and then clusters other users by matching their UCPs with the first user's UCPs. For example, if User1 is interested in science fiction, the SimusersCF module 106 would identify other users interested in Science fiction” [0032]); 
causing, by the processor, a subset of a plurality of graphical user interface elements to be automatically included as part of the graphical user interface based, at least in part, on the determined first community to which the user belongs and data indicative of a number of times each of the plurality of graphical user interface elements was interacted with by other users of the determined first community to which the user belongs (Rolff: “where a recommendation specification is designed to recommend search results, the Simitem sKw module 108 can be included in the specification to select all queries similar to the one entered by the user based on the keywords in the queries. This enables the recommendation specification to … highlight the most relevant search results based on number of clicks on each result by communities of other similar users who ran the same query.” [0033] – “it is essential for a search engine to be able to predict and recommend the most relevant results to the user. … search results are ranked based on other similar search results that have previously been clicked on by other users.” [0052] – The search results are understood to constitute GUI elements as claimed.); and 
sending, by the processor to the user electronic device, the graphical user interface comprising the subset of the plurality of graphical user interface elements (Rolff: “This enables the recommendation specification to …highlight the most relevant search results” [0033] – “After the ResultCombiner strategy module produces the most relevant search results, the OnlineRecommender module executes the recommendation specification and delivers the recommended search results to the requesting user (Step 311).” [0054] – “the recommended content items, such as advertisements and search results, are displayed on personalized pages of the portal by the Application Server” [0056]).
While Rolff does disclose elements of machine learning [0048], it does not specifically teach determining the at least one factor using a machine learning algorithm, or that each one of the plurality of communities of users corresponds to an industry type.
However, Liu teaches techniques for providing targeted content to user segments with shared interests (Liu: Abstract), including:
determining the at least one factor using a machine learning algorithm, wherein each one of the plurality of communities of users corresponds to an industry type (Liu: “the machine-learning model may identify the Subset of users in a target group that is similar … the similarity between users may be determined from the attributes in their user profiles (e.g., title, company, industry, seniority, geographic locations), and this may allow user profile similarity-based look-alike targeting.” [0057]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Rolff would continue to teach determining at least one factor for associating users with communities, and determining a first community for a user, except that now it would also teach the determination being performed using a machine learning algorithm, and the community corresponding to an industry, according to the teachings of Liu. This is a predictable result of the combination.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in an improved ability to improve the relevancy of the content that is served (Liu: [0023]).

Regarding Claim 15, Rolff/Liu teach the method as recited in claim 11, further comprising causing the subset of the plurality of graphical user interface elements to be automatically included as part of the graphical user interface based on past purchases made by a plurality of other users (Rolff: “collaborative based recommendation strategies are built on the concept that similar users often enjoy or purchase the same content items on a web portal.” [0019]) associated with the determined first community to which the user belongs that are associated with companies other than a company of the user (Liu: “the similarity between users may be determined from the attributes in their user profiles (e.g., title, company, industry, seniority, geographic locations), and this may allow user profile similarity-based look-alike targeting.” [0057] – “in the case of a machine-learning model for a particular company or group, the intent may be to facilitate advertising-campaign optimization and/or reach expansion for advertising campaigns targeting a Subset of the users who are potentially interested in the particular company or group.” [0056] – It is recognized that an industry comprises users from a plurality of companies. ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Rolff with Liu for the reasons identified above with respect to claim 11. 

	Regarding Claim 1, the limitations of claim 1 are closely parallel to the limitations of claim 11, with the additional limitation of a non-transient computer-readable media having computer executable instructions stored thereon that, upon execution by a processing device of an electronic commerce system, cause the processing device to perform operations (Liu: Claim 9), and are rejected on the same basis.

	Regarding Claim 16, the limitations of claim 16 are closely parallel to the limitations of claim 11, with the additional limitation of a memory; and a processor coupled to the memory (Liu: Claim 17), and are rejected on the same basis.

Regarding Claim 2, Rolff/Liu teach the non-transient computer-readable media as recited in claim 1, wherein the instructions further cause the processing device to perform operations comprising receiving the data indicative of the number of times each of the plurality of graphical user interface elements was interacted with from a plurality of electronic devices associated with the other users of the determined first community to which the user belongs (Rolff: “where a recommendation specification is designed to recommend search results, the Simitem sKw module 108 can be included in the specification to select all queries similar to the one entered by the user based on the keywords in the queries. This enables the recommendation specification to … highlight the most relevant search results based on number of clicks on each result by communities of other similar users who ran the same query.” [0033] – “it is essential for a search engine to be able to predict and recommend the most relevant results to the user. … search results are ranked based on other similar search results that have previously been clicked on by other users.” [0052]).

Regarding Claim 3, Rolff/Liu teach the non-transient computer-readable media as recited in claim 1, wherein the data comprises data indicative of the number of times each of the plurality of graphical user interface elements was maximized or minimized (Rolff: “it is essential for a search engine to be able to predict and recommend the most relevant results to the user. … search results are ranked based on other similar search results that have previously been clicked on by other users.” [0052] – It is understood, without further clarification, that clicking a link to view a search result is a maximization of that element.)

Regarding Claim 4, Rolff/Liu teach the non-transient computer-readable media as recited in claim 1, wherein the data comprises data indicative of the number of times each of the plurality of graphical user interface elements was activated (Rolff: “highlight the most relevant search results based on number of clicks on each result by communities of other similar users who ran the same query.” [0033] – “it is essential for a search engine to be able to predict and recommend the most relevant results to the user. … search results are ranked based on other similar search results that have previously been clicked on by other users.” [0052]).

Regarding Claim 5, Rolff/Liu teach the non-transient computer-readable media as recited in claim 1, wherein the plurality of graphical user interface elements comprises a graphical user interface element associated with a product category, a product hierarchy, or a product set associated with the determined first community to which the user belongs (Rolff: “results from a search for movie theaters can be recommended based on each movie theater's proximity to the user's location” [0020] – “the InCategoryFilter 125 can be included to select only advertisements in a particular category.” [0037])
	
Regarding Claim 7, Rolff/Liu teach the non-transient computer-readable media as recited in claim 1, wherein determining the first community of users to which the user belongs further comprises determining that the user electronic device is in a same region as the other users of the first community (Rolff: “A geographical context based recommendation strategy generates recommendations based on the user's current location.” [0020]). [0020-0021]

Regarding Claim 10, Rolff/Liu teach the non-transient computer-readable media as recited in claim 1, wherein determining the first community of users to which the user belongs further comprises receiving an assignment of the user or the user electronic device to the first community (Rolff: “Similar users can be identified by comparing their UCPs and selecting the users having high degrees of overlaps between their UCPs. For example, if a user's UCP indicates that he is interested in web pages relating to sports and Science fiction and other users who are interested in sports and science fiction pages” [0019] – “a UCP matching strategy may be used by the SimusersCF module 106 to find similar users. The UCP matching strategy first obtains a first user's UCPs and then clusters other users by matching their UCPs with the first user's UCPs. For example, if User1 is interested in science fiction, the SimusersCF module 106 would identify other users interested in Science fiction” [0032]). 

Regarding Claim 17, Rolff/Liu teach the system as recited in claim 16, wherein the data comprises a number of times usage of each of the plurality of graphical user interface elements was maximized (Rolff: “it is essential for a search engine to be able to predict and recommend the most relevant results to the user. … search results are ranked based on other similar search results that have previously been clicked on by other users.” [0052] – It is understood, without further clarification, that clicking a link to view a search result is a maximization of that element.).

Regarding Claim 19, Rolff/Liu teach the system as recited in claim 16, wherein the subset of the plurality of graphical user interface elements are caused to be automatically included as part of the graphical user interface based on a predetermined threshold of other users of the determined first community to which the user belongs using each of the plurality of graphical user interface elements (Rolff: “When a request is checked against the Result cache, the cache entry with the highest relevance is determined. If this relevance is higher than the cache threshold, the cache is used.” [0059])

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rolff, in view of Liu, and further in view of Kamdar et al (US 20160241510 A1), hereinafter Kamdar.
Regarding Claim 18, Rolff/Liu teach the system as recited in claim 16, including receiving user feedback on recommendation items and tracking the number of times each element was clicked (Rolff: [0050], [0052]), but does not specifically teach that the data comprises a number of times each of the plurality of graphical user interface elements was minimized. 
However, Kamdar teaches a system for custom recommendations (Kamdar: Abstract), including that the data comprises a number of times each of the plurality of graphical user interface elements was minimized (Kamdar: “analyzed over time identifying trends, distributions, curves and/or averages across all clicks or other user input for favorite and/or liked domain name selections performed by all users.” [0159] – “the disclosed systems and methods may collect feedback, in the form of the disclosed data for…liked/disliked domain names, … from users on an ongoing basis. As new user data is received, it may be stored, aggregated and compared with general results from individual users, users in a particular geographic region, users that have associated themselves with a particular demographic (e.g., industry), any other specific user characteristics or groupings, or all users globally.” [0156] – “As each positive and negative feedback is received from each user, the server(s) may store these user preferences in data storage” [0051] – A dislike or negative feedback is recognized as a minimization or rejection of the recommendation.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Rolff/Liu would continue to teach the data comprising a number of times each of the elements was interacted with or feedback was received on, except that now it would also teach the data being a number of times each element is minimized, according to the teachings of Kamdar. This is a predictable result of the combination.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in an ability to improve the quality of search results for all future users (Kamdar: [0045]).

Regarding Claim 8, Rolff/Liu teach the non-transient computer-readable media as recited in claim 1, but do not specifically teach determining the first community of users to which the user belongs further comprises receiving a selection from the user electronic device to opt into the first community. 
However, Kamdar teaches a system for custom recommendations (Kamdar: Abstract), including receiving a selection from the user electronic device to opt into the first community (Kamdar: “receiving, from the user, an explicit positive or negative user preference response regarding whether the identified variation technique should be included within, or excluded from, future Suggested” [0051] – “the user may explicitly answer generated feedback to more quickly refine the user's preferences.” [0084]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Rolff/Liu would continue to teach determining the first community of users, except that now it would also teach the determination comprises receiving a selection to opt into the community, according to the teachings of Kamdar. This is a predictable result of the combination.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in an ability to improve the quality of search results for all future users (Kamdar: [0045]).

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rolff, in view of Liu, and further in view of Sinha et al (US 20160124958 A1), hereinafter Sinha.
Regarding Claim 12, Rolff/Liu teach the method as recited in claim 11, but do not specifically teach causing the subset of the plurality of graphical user interface elements to be automatically included as part of the graphical user interface based on a percentage of the other users of the determined first community to which the user belongs that used each of the plurality of graphical user interface elements.
However, Sinha teaches techniques for personalized search results (Sinha: Abstract), including causing the subset of the plurality of graphical user interface elements to be automatically included as part of the graphical user interface based on a percentage of the other users of the determined first community to which the user belongs that used each of the plurality of graphical user interface elements (Sinha: “the most relevant predetermined number or percentage of the first subset of search results may be selected for inclusion in the final search results. The final search results may be sorted based upon the second pass relevance scores (e.g., the most relevant result first, and the least relevant result last).” [0030]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Rolff/Liu would continue to teach including the subset as part of the interface, except that now it would also teach inclusion being based on a percentage of other users of the community that used the element, according to the teachings of Sinha. This is a predictable result of the combination.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in an improved ability to better predict the relevancy of a search result (Sinha: [0061]).

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Rolff, in view of Liu, and further in view of Bhadouria et al (US 20170300862 A1), hereinafter Bhadouria.
Regarding Claim 21, Rolff/Liu teach the non-transient computer-readable media as recited in claim 1, but do not specifically teach that determining the first community of users to which the user belongs further comprises inferring from an obtained name of a company associated with the user associated with the user electronic device that the user or the user electronic device is employed in a first industry type that is associated with the first community.
However, Bhadouria teaches a search engine system for providing search results (Bhadouria: [0006]), including inferring from an obtained name of a company associated with the user associated with the user electronic device that the user or the user electronic device is employed in a first industry type that is associated with the first community (Bhadouria: “for candidate computerized job posting in the aggregation of computerized job postings sharing the normalized company name: parsing the candidate computerized job posting to extract one or more features of the candidate computerized job posting; and calculating the one or more metrics for the one or more features of the sample computerized job posting; and inputting the extracted one or more features of the aggregation of candidate computerized job postings and the one or more metrics into the raw industry classification model to generate one or more industries associated with the normalized company name based on the one or more features of the aggregation of candidate computerized job postings and the one or more metrics.” Claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Rolff/Liu would continue to teach determining the first community, except that now it would also teach that the determination comprises inferring the industry from an obtained company name, according to the teachings of Bhadouria. This is a predictable result of the combination.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in an improved ability to determine crucial information for searching (Bhadouria: [0003]).

Regarding Claim 22, the limitations of claim 22 are closely parallel to the limitations of claim 21 and are rejected on the same basis. 
Regarding Claim 23, the limitations of claim 23 are closely parallel to the limitations of claim 21 and are rejected on the same basis. 


Response to Arguments
	Applicant's arguments filed 04/19/2022 have been fully considered but they are not persuasive.
Claim Rejection – 35 USC §103
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Byrne et al (US 20090171813 A1)
Levin (US 20090271371 A1)
Hsu (US 20070174266 A1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J SULLIVAN whose telephone number is (571)272-9736. The examiner can normally be reached Mon - Fri 8-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.J.S./Examiner, Art Unit 3684
/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684